Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Notice of Reply to Voicemail Message
A voicemail message was reviewed on 2/23/2021 from attorney of record, Danielle Kucera concerning a correction needed for claim 6.  However, the recorded voicemail message was unclear.  A return phone call and voicemail message was left for Ms. Kucera on 2/23/2021 to respond to her voicemail message left on 2/22/2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicants have provided plural references to an interval or intervals in reference to spacing of gas supply holes, however upon further review of the instant specification, the term “interval” or “intervals” has not been provided in the specification.  Thus, Applicants need to add the interval(s) language of claims 1, 5, 6, 7, 11, 12, and 22 to the specification.  

                                                        Claim Interpretation Maintained
35 USC 112(f) or pre-AIA  35 USC112, 6th Paragraph Invoked Despite Absence of “Means”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth pressure adjusting device, the exhaust device, and control unit, all of claim 8.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1, 3-12, 14-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last paragraph, Applicants assert that the gas supply holes are arranged at different intervals (i.e., spaces) with one another however, later depending claims (i.e., clms 5, 6, 7, 11, 12, and 22), recite an interval, meaning singular form, and this is conflicting language (plural form to singular form).  Clarification is necessary.
In claim 6, line 6, “the lower end portion” lacks antecedent basis.
In claim 6, line 6, Applicants recite “a first buffer unit” and this is already recited in claim 1.  It would appear that “a first buffer unit” should be changed to --the first buffer unit--.
In claim 7, the recited language appears to cover the amended language of amended claim 1, it is unclear if this would constitute a repeat claim. 
                                   Allowable Subject Matter
Claims 1, 3-12, 14-18, and 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            

le
2/23/2021